Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amended specification of the disclosure filed on 8/9/2022 is in proper form and overcomes the previous objections.
The amended drawings of the disclosure filed on 8/9/2022 are in proper form and overcome the previous objections.
The amendments to the claims filed on 8/9/2022 have been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 19 of the application has been amended as follows:
19.	 The system according to claim 15, wherein a ratio between an interrupted arc area to a total circumference of the closed collar element is between 0.1 and 0.4.
Claim 28 of the application has been amended as follows: 
28.	The system according to claim 17, wherein a ratio between a width of the cable channel dimensioned in the radial direction relative to an axis of rotation of the rotation device and a distance of the cable guide is between 0.15 and 0.35.
Authorization for this examiner’s amendment of claim 28 was given in an interview with Brian Ainsworth on 8/18/2022.
Allowable Subject Matter
Claims 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, Bizzotto (WO 2008038313 A1) teaches a system for pivoting a
coupling component for a coupling between a tractor unit 11 and a semitrailer 12 (FIGS. 2 and 10), comprising: 
a rotation device 2 configured to pivot the coupling component between a primary
position and a secondary position; and 
at least one line 66, 66’, 6 configured to be guided via the rotation device 2 into the
coupling component; 
wherein the at least one line 66, 66’, 6 is guided through an opening in the rotation device 2; 
wherein the rotation device 2 comprises a cable guide 4, 61 for guiding the at least one line 66, 66’, 6; 
wherein a collar element (projecting part of 22) projecting from the rotation device 2 forms part of the cable guide 4, 61; and
the at least one line 66, 66’, 6 forms a loop in the primary position in a defined area, and the loop is reduced in size when pivoted to the secondary position (FIG. 13, ¶ [0077]);
but does not teach wherein the collar element is interrupted on a side facing the opening or has an indentation.
Regarding claims 16-32, these claims all depend directly or indirectly from claim 
Regarding claim 33, the prior art made of record and not relied upon fails to teach the
limitations of this claim for the same reasons stated above in regard to claim 15.
Regarding claim 34, this claim depends directly from claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can normally be reached Monday-Friday from 10:00 AM – 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN HARDY/
Patent Examiner, Art Unit 3611

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611